 

 

a oT Case 3:20-cr-02301-CAB Document 33 Filed 09/11/20 PagelD,71 Pay PE B
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT COURT. «x75 DSPETCoe A

southEaN 3 Bish ric- F Cec lkel RAIA

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA — LEY oe DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE ;
Vv. (For Offenses Committed On or After November 1, 1987)
JERRY RIVERA (1) Case Number: 20CR2301-CAB
EZEKIEL E. CORTEZ
Defendant’s Attorney
USM Number 67746298 :
LI] = .
THE DEFENDANT:

pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

C] was found guilty on count(s)

after a plea of not guilty. — ,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number(s)
18 USC 75 1(a),4082(a) ESCAPE FROM FEDERAL CUSTODY (FELONY) 1
The defendant is sentenced as provided i in pages 2 through 2 . of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
C] Countts) is dismissed on the motion of the United States. .

 

Assessment : $100.00

J Pursuant to the motion of the United States under 18 USC 3573, ‘the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectibie.

[] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

XX] No fine C1 Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

jedgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
_ any material change in the defendant’ s economic circumstances.

Saropbet on

Date of Imp6sitiox of Sentence

  

 

HON, Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 
ne Case 3:20-cr-02301-CAB Document 33 Filed 09/11/20 PagelD.72 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JERRY RIVERA (1) : Judgment - Page 2 of 2
CASE NUMBER: 20CR2301-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

TIME SERVED, CONCURRENT TO ANY REMAINING TIME TO BE SERVED IN RELATED CASE 18CR1167-
CAB. ,

C} The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

O_- The defendant must surrender to the United States Marshal for this district:
O at A.M, on
Cas notified by the United States Marshal.

 

 

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O onor before
C1 as notified by the United States Marshal.
C1 as notified by the Probation or Pretrial Services Office,

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on | to
at , with a certified copy of this judgement. -
UNITED STATES MARSHAL °
By DEPUTY UNITED STATES MARSHAL

H

20CR2301-CAB

 
